     Case 17-35403-MBK             Doc 97      Filed 01/31/20 Entered 01/31/20 12:43:51                      Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 17−35403−MBK
                                          Chapter: 13
                                          Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   James Roberts Jr
   127 Meriline Avenue
   Lawrence Township, NJ 08648
Social Security No.:
   xxx−xx−8263
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Albert Russo is discharged as trustee of the estate of the above named debtor(s) and the bond
is canceled; and the case of the above named debtor(s) is closed.


Dated: January 31, 2020                         Michael B. Kaplan
                                                Judge, United States Bankruptcy Court
